Citation Nr: 0930915	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  03-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to May 1946.  
The Veteran died in December 2001.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO, in pertinent part, denied the 
benefits sought on appeal.  The same decision also denied a 
claim for dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318; however, 
these benefits were granted in February 2009.  

The claim for the cause of the Veteran's death was previously 
before the Board in March 2005 and remanded for further 
development.  The matter has been returned to the Board and 
is ready for appellate disposition.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran died in December 2001; his death certificate 
lists the immediate cause of death to be metastatic lung 
cancer.

3.  The Veteran was in receipt of compensation at the time of 
his death for the following service-connected disabilities: 
arteriosclerotic heart disease, status post coronary artery 
bypass graft with history of Beri Beri, 60 percent disabling; 
traumatic arthritis of the cervical spine, 30 percent 
disabling; frostbite of the right foot, 30 percent disabling; 
frostbite of the left foot, 30 percent disabling; frostbite 
of the right hand, 30 percent disabling; frostbite of the 
left hand, 30 percent disabling; traumatic arthritis of the 
right shoulder, 30 percent disabling; traumatic arthritis of 
the left shoulder, 20 percent disabling; and avitaminosis and 
scars of the left leg, both noncompensable.  A combined 100 
percent rating was in effect from January 1998.

4.  A disability of service origin did not produce or hasten 
the Veteran's death from metastatic lung cancer.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the Veteran's death are not met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the appellant's claim in correspondence sent to the appellant 
in September 2002, March 2005, and July 2006.  These letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing her claim, 
and identified the appellant's duties in obtaining 
information and evidence to substantiate her claim.  The 
Board notes that the March 2005 VCAA letter was sent pursuant 
to Board remand dated in the same month.  Notice pursuant to 
the Dingess decision was sent to the appellant in July 2006.  
The claim was readjudicated in a February 2009 supplemental 
statement of the case (SSOC).

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence currently associated with the claims file consists 
of the post-service private medical treatment records of the 
Veteran, reports of VA examination, a January 2006 VA 
addendum opinion, and the Veteran's death certificate.  The 
appellant has not identified any other evidence which may be 
available that has yet to be been obtained.  

The Board notes that multiple attempts were made to obtain 
records of Dr. MBS, to include November 2005, January 2008, 
and July 2008.  The most recent letter was returned for an 
insufficient address.  The RO notified the appellant that 
attempts to obtain records of Dr. MBS had been unsuccessful 
and she was asked to provide any records in her possession.  
See letters dated in January 2008 and November 2008.  The 
Board notes that in September 2006 the appellant asked that a 
decision be made without Dr. MBS's records.  Any further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

The Board additionally notes that the Veteran's service 
treatment records are unavailable.  A formal finding of their 
unavailability was made by the RO in February 1999.  The 
National Personnel Records Center (NPRC) had previously 
indicated in September 1998, that had the records been stored 
in their facility they would have been destroyed in the 1973 
fire.  It was also confirmed that there were no records 
available from the Office of the Surgeon General (SGO).  See 
Request for Information dated in August 2008.  Any further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

According to VA law, when a veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

The appellant contends that the Veteran's death from 
metastatic lung cancer was the direct result of his 
internment as a prisoner of war (POW) during World War II.  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  
In the instant case, the NPRC has verified that there are no 
service medical records available for this Veteran.  It was 
also confirmed that there were no records available from the 
SGO.  The United States Court of Appeals for Veteran's Claims 
(the Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As noted above, the appellant maintains that the Veteran's 
death from metastatic lung cancer was the result of his 
internment as a POW.  At the outset, the Board finds that 
while the Veteran was a POW from April 14, 1945, to October 
23, 1945; neither bladder cancer or metastatic lung cancer 
are presumptive disabilities for POWs subject to service 
connection under 38 C.F.R. §§  3.307, 3.309.  Thus, the Board 
shall render a determination as to whether a service-
connected disability was either the principal or a 
contributory cause of death.

At the time of the Veteran's death, service connection was in 
effect for: arteriosclerotic heart disease, status post 
coronary artery bypass graft with history of Beri Beri, 60 
percent disabling; traumatic arthritis of the cervical spine, 
30 percent disabling; frostbite of the right foot, 30 percent 
disabling; frostbite of the left foot, 30 percent disabling; 
frostbite of the right hand, 30 percent disabling; frostbite 
of the left hand, 30 percent disabling; traumatic arthritis 
of the right shoulder, 30 percent disabling; traumatic 
arthritis of the left shoulder, 20 percent disabling; and 
avitaminosis and scars of the left leg, both noncompensable.  

The death certificate reveals that the Veteran died in 
December 2001 at the age of 76.  The coroner indicated that 
the immediate cause of death was metastatic lung cancer.  
There were no other significant conditions contributing to 
death.  An autopsy was not performed.

There is no evidence that the Veteran's death from metastatic 
lung cancer was related to his service connected 
disabilities.  In this case, private medical records 
associated with the claims folder show the Veteran was 
diagnosed with bladder cancer in 1999 and treated for such up 
until the time of his death in 1999.  None of these records, 
however, indicate that the Veteran's metastatic lung cancer, 
which had an onset of one month prior to the Veteran's death, 
was the result of the service connected disabilities.  See 
death certificate for interval of immediate cause of death.  
In fact, a January 2006 VA medical opinion reveals that the 
Veteran had bladder cancer which likely metastasized and was 
the cause of death.  The examiner further noted that the most 
prominent risk factor was the Veteran's cigarette smoking, 
which he did up until the time of his heart attack in 1988.  

It is not evident from the record that the Veteran's service-
connected disabilities were either the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  To the extent that the appellant opines that the 
Veteran's death from metastatic lung cancer was related to 
his time as a POW, as a lay person, she is not competent to 
render an opinion regarding etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The appellant has not provided nor pointed to any medical 
evidence supporting the premise that metastatic lung cancer 
was the result of his POW status or that it was related to 
his service connected disabilities.  As noted above, medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the Veteran's 
death.  See Van Slack, supra.   Due to the lack thereof, the 
appellant's claim must be denied on a direct basis as there 
is no evidence that a service related disease or injury 
caused the Veteran's death.  

The Board acknowledges the Veteran's service to his country 
and is sympathetic to the appellant's loss; however, the 
Board must apply the law as it exists, and the Board is bound 
by the laws codified in Title 38 of the United States Code 
and Code of Federal Regulations, which govern dependents' 
benefits administered by the Secretary of VA.  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant]'," quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992)).  Thus, the 
appellant's request that she be granted service connection 
for the cause of the Veteran's death must be denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


